Citation Nr: 0208659	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  01-07 593A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased compensable rating for 
bilateral, sensorineural hearing loss.

2.  Entitlement to an increased rating for tinnitus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran's certificate from service indicates that he 
served on active duty in the U.S. Army from December 1943 to 
October 1945.

The current appeal comes before the Board of Veterans' 
Appeals (Board) from an April 2001 rating decision of the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied increased ratings for 
bilateral hearing loss and tinnitus.

A hearing was held before the undersigned member of the Board 
in February 2002.  

The Board notes that the veteran continues to voice 
disagreement with the effective date assigned for his 
tinnitus.  The RO has reminded the veteran that the issue of 
entitlement to an earlier effective date for tinnitus has 
already been decided by the Board; the RO sent another copy 
of the April 1999 Board decision to the veteran in January 
2001.  The RO again mentioned in the accompanying letter that 
the veteran's effective date for tinnitus was assigned for 
the earliest date allowed by law.  The undersigned member of 
the Board, as revealed by the February 2002 hearing 
transcript, additionally informed the veteran that a final 
decision had already been determined by the Board on the 
issue of entitlement to an earlier effective date for 
tinnitus in April 1999.  The April 1999 Board decision is 
final as to the issue of entitlement to an earlier effective 
date for the grant of service connection for tinnitus.  See 
38 C.F.R. § 20.1100 (2001).  That issue is not currently 
before the Board.



FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
have been addressed.  

2.  Hearing loss of the left ear is manifested by an average 
puretone threshold loss of 66 decibels, and by speech 
recognition of 88 percent in the left ear.  Hearing loss of 
the right ear is manifested by an average puretone threshold 
loss of 59 decibels, and by speech recognition of 88 percent 
in the right ear.  

3.  The veteran's service-connected tinnitus does not present 
an exceptional or unusual disability picture rendering 
impracticable the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

The schedular criteria for a compensable disability rating 
for bilateral sensorineural hearing loss are not met.  
38 U.S.C.A. § 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.2, 4.3, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2001).

The criteria for an evaluation in excess of 10 percent for 
tinnitus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.87, 
Diagnostic Code 6260 (2001)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Increased Rating for Hearing Loss in Left Ear

The veteran contends that his service-connected bilateral 
sensorineural hearing loss is more severe than currently 
evaluated, and that an increased evaluation should be 
assigned.  After a review of the evidence, the Board finds 
that the evidence does not support his contention, and that 
his claim for a higher, compensable evaluation should be 
denied.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (2001).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  38 C.F.R. § 4.85(a) (2001).  Examinations 
are to be conducted without the use of hearing aids.  Id.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.

Table VI provides for 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2001).  Table VIa, which assigns auditory acuity levels 
based solely on average puretone decibel loss, is used only 
when the examiner certifies that use of the speech 
discrimination test is inappropriate.  38 C.F.R. § 4.85(c) 
(2001).

Table VIa can also be used when exceptional patterns of 
hearing impairment, defined in 38 C.F.R. § 4.86 (2001), are 
revealed by the record.  Exceptional patterns arise when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
and when the puretone threshold is 30 decibels or less at 
1000 Hertz but 70 decibels or more at 2000 Hertz. 38 C.F.R. § 
4.86 (2001).  In these circumstances, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Id.  In the latter case (when 
the puretone threshold is 30 decibels or less at 1000 Hertz, 
and 70 decibels or more at 2000 Hertz), that numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b) 
(2001).

The record shows that entitlement to service connection for 
bilateral sensorineural hearing loss was granted, at a 
noncompensable evaluation level, by the RO by means of a 
rating decision dated in January 1998.  The noncompensable 
evaluation assigned by the RO in January 1998 has remained in 
effect since that rating action.

An August 2000 VA audio examination report reflects that the 
veteran's left ear auditory thresholds in the frequencies of 
1000, 2000, 3000, and 4,000 Hertz (Hz) were 35, 70, 80, and 
80, respectively.  This results in an average puretone 
threshold of 66 decibels (dBs).  Speech audiometry testing 
revealed a speech recognition ability of 88 percent in the 
left ear.  The August 2000 VA audio examination report also 
reflects that the veteran's right ear auditory thresholds in 
the frequencies of 1000, 2000, 3000, and 4,000 Hertz (Hz) 
were 35, 70, 65, and 65, respectively.  This results in an 
average puretone threshold of 59 decibels (dBs).  Speech 
audiometry testing revealed a speech recognition ability of 
88 percent in the right ear.

A February 2001 audio examination report from the Alpha 
Hearing & Balance Centers reflects that the veteran's left 
ear auditory thresholds in the frequencies of 1000, 2000, 
3000, and 4,000 Hertz (Hz) were 35, 65, 70, and 75, 
respectively.  This results in an average puretone threshold 
of 61 decibels (dBs).  Speech audiometry testing revealed a 
speech recognition ability of 92 percent in the left ear.  
The February 2001 audio examination report also reflects that 
the veteran's right ear auditory thresholds in the 
frequencies of 1000, 2000, 3000, and 4,000 Hertz (Hz) were 
35, 65, 65, and 65, respectively.  This results in an average 
puretone threshold of 58 decibels (dBs).  Speech audiometry 
testing revealed a speech recognition ability of 88 percent 
in the right ear.

By application of 38 C.F.R. § 4.85, Table VI, to the medical 
evidence from the August 2000 VA audio examination, the 
veteran's left ear hearing loss is assigned a numeric 
designation of Level III while his right ear hearing loss is 
also assigned a numeric designation of Level III.  By 
application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
noncompensable (zero percent) disability rating.  By 
application of 38 C.F.R. § 4.85, Table VI, to the medical 
evidence from the February 2001 audio examination, the 
veteran's left ear hearing loss is assigned a numeric 
designation of Level III while his right ear hearing loss is 
assigned a numeric designation of Level II.  By application 
the veteran's numeric designations assigned to each ear to 
38 C.F.R. § 4.85, Table VII, he is still entitled to a 
noncompensable (zero percent) disability rating.  As such, 
the Board finds that he is not entitled to an increased 
rating.

The Board notes that as the his puretone thresholds are not 
55 decibels or more at each of the four specified frequencies 
or less than 30 dBs at 1000 Hz and over 70 dBs at 2000 Hz, 
the veteran is not entitled to a higher numeric designation 
by application of Table VIa.  See 38 C.F.R. § 4.86(b) (2001).  
Additionally, as the veteran is not deaf in either ear, a 
special monthly compensation rating under 38 C.F.R. § 3.350 
is not warranted.  See 38 C.F.R. § 4.85(g) (2001).

Finally, the Board notes that the application of the 
extraschedular provision is not warranted in this case.  See 
38 C.F.R. § 3.321(b) (2001).  The evidence does not show that 
the veteran's service-connected disability, or bilateral, 
sensorineural hearing loss, is in any way exceptional or 
unusual.  The record does not document that he has 
experienced any marked interference with his employment or 
frequent periods of hospitalization as to render the 
application of the regular schedular criteria impractical.

In sum, the Board has considered all pertinent sections of 38 
C.F.R. Parts 3 and 4 as required by the United States Court 
of Appeals for Veterans Claims in Schafrath v. Derwinski when 
rendering this determination.  1 Vet. App. 589 (1991).  
However, the Board finds no basis that supports a compensable 
rating.  Additionally, the preponderance of the evidence is 
against the claim for a compensable evaluation for bilateral 
sensorineural hearing loss; the evidence is not in equipoise 
as to warrant consideration of the benefit of the doubt rule.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102 (2001).

II.  Increased Rating for Tinnitus

In this case, the veteran has been granted a 10 percent 
evaluation for tinnitus, which is the maximum schedular 
evaluation under the schedular criteria for that disability.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2001).  As the 
veteran is already evaluated at the maximum schedular 
evaluation available, he is not entitled to an evaluation in 
excess of that schedular evaluation unless he establishes 
that there is a basis for an extraschedular evaluation.  See 
38 C.F.R. § 3.321 (2001).  The RO expressly considered 
referral of the case to the Under Secretary for Benefits, or 
the Director, Compensation and Pension Service, for 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) for purposes of an award of an extraschedular 
rating in the September 2001 Statement of the Case.

An extraschedular rating provides that, to accord justice in 
an exceptional case, where the schedular criteria for 
unemployability are found to be inadequate, the RO may refer 
the claim for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b).  

The RO determined that no such factor was found in this case 
to warrant referral of the case for extraschedular review.  
The veteran has not submitted evidence that his tinnitus 
results in disability factors not contemplated in the 
criteria.  The February 2001 audio examination report 
includes a diagnosis bilateral tinnitus, constant and 
moderate in intensity.  A March 2001 medical record from the 
Emory Clinic, Inc., notes that the veteran's tinnitus is 
bilateral and that the veteran indicated that his tinnitus 
has not really changed in several years.  The Board has 
reviewed the record under 38 C.F.R. § 3.321(b).  The Board 
agrees with the RO that there is no evidence that warrants 
further action on this question.  See VAOPGCREC 6-96 (1996).  
The Board agrees that referral of the veteran's claim for an 
increased rating for tinnitus, or in essence, an evaluation 
in excess of the maximum schedular evaluation, to the 
Secretary for Benefits or to the Director, Compensation and 
Pension Service, is not warranted by the evidence of record.

Accordingly, the Board concludes that the preponderance of 
the evidence weighs against the veteran's claim for an 
increased rating for tinnitus.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  The Board 
has considered the doctrine of reasonable doubt in the 
veteran's favor, but, as the preponderance of the evidence is 
against his claim, that doctrine is not for application.  38 
U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 3.102 (2001).

III.  Veterans Claims Assistance Act of 2000 

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  Among other things, 
this law includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  With few exceptions, this law is 
applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  The law essentially provides that VA 
has a duty to notify a claimant and his or her representative 
of any information and evidence needed to substantiate and 
complete a claim.  See VCAA, 38 U.S.C. §§ 5102, 5103, 5107; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).  In 
this case, the Board finds that VA has met its duty to advise 
and notify the veteran in this case.  Specifically, the RO 
notified the veteran of VA's duty to assist in developing his 
claim by phone in March 2001, which was followed by a letter 
that same month; the veteran did not report of any additional 
evidence pertinent to his claim in response.  The veteran was 
notified of the  pertinent laws, regulations, and rating 
provisions in connection with his increased rating claim for 
hearing loss  in the September 2001 Statement of the Case.  
He was additionally advised and notified of the 
extraschedular provision regarding his increased rating claim 
for tinnitus in the September 2001 Statement of the Case.

In addition, the Board is satisfied that all relevant facts 
with respect to the veteran's increased rating claims have 
been properly developed and that all relevant evidence needed 
for an equitable resolution of the issues on appeal have been 
identified and obtained by the RO.  Specifically, the RO 
sought, obtained, and associated with his claims file the 
veteran's medical audio examination reports from August 2000, 
February 2001 and the March 2001 treatment record from the 
Emory Clinic, Inc.  The Board has not been made aware of any 
additional evidence that is available in connection with this 
appeal, nor is there any indication of any evidence that the 
RO has not obtained and associated with the claims file.  
Therefore, no further assistance to the veteran regarding 
development of evidence is required and the duty to assist 
the veteran has been satisfied.  VCAA, 38 U.S.C. §§ 5102, 
5103, 5107; 66 Fed. Reg. 45,620 (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a)).


ORDER

An increased rating for bilateral, sensorineural hearing loss 
in denied.

An increased rating for tinnitus is denied.



		
	C.P Russell
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



